CORRECTED NOTICE OF ALLOWABILITY
Application Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The following is a corrected Notice of Allowance to correct a typographical issue in the examiner’s amendment to the claims set forth in the Notice of Allowance mailed on 12/01/2021.
	Claims 1 and 4-8 are allowable for the reasons of record set forth in the Notice of Allowance mailed on 12/01/2021.
Examiner’s Amendment to the Claims
	An examiner’s amendment to the record appears below.  Should changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure such consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given by Mr. Peter Weissman, Reg. No. 40,220, on 01/12/2022.
	Please replace claim 1 in the examiner’s amendment set forth in the Notice of Allowance mailed on 12/02/2021 with the following re-written claim 1.
1. (Currently Amended) A method of preparing a mutant fungal strain comprising:
	(a) preparing a mutant fungal strain by contacting Penicillium funiculosum MRJ-16 with an aerobic culture medium followed by treatment with UV light or N-methyl-N’-nitro-Nnitrosoguanidine (NTG) or ethyl methanesulfonate (EMS) mutagens or in combination;
	(b) screening for the mutant fungal strain having higher celluloytic activity as compared to the Penicillium funiculosum MRJ-16 by aerobic fermentation in an aerobic culture medium comprising amorphous cellulose and glucose at concentration of 1-4% (w/w) under conditions suitable for the production of enzymes;
	(c) obtaining a mutant fungal strain Penicillium funiculosum-ID-10; and
	(d) screening the efficiency of the enzyme produced by the mutant fungal strain Penicillium funiculosum-ID-10 by hydrolyzing biomass.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656